Case 5:21-cr-00105-JGB Document 147 Filed 06/09/21 Page 1 of 4 Page ID #:349
                                                                                                               ~^ h




                                                                                       DI D       ~~1RT        ~
                                                                           CLARK. U.S..~R


                                                                                 ~~I - 9X121
                                                                                           OF   CALIFORfv1A
                                                                          CENiRAL Q~STRICT         nroi ~i+/
  J




                               UNITED STATES DISTRICT COURT
  7                          CENTRAL DISTRICT OF CALIFORNIA
  8
        UNITED STATES OF AMERICA,
  9

 10                                     Plaintiff,      }CASE NO. ED CR 21-1 OS-JGB-18
 11                           v.
 12     LOUIS J. MIRANDA,                                  ORDER OF DETENTION
 13

 14                                     Defendant. }
 IJ


 1 ~~                                                       1.


 17         A.(X)       On motion of the Government in a case allegedly involving:
 18              1.()      a crime of violence.
 19              2. O      an offense with maximum sentence of life imprisonment or death.
2U               3. (X)    a narcotics or controlled substance offense with maximum sentence
?1                         often or more years.
 ~?              4.()      any felony -where the defendant has been convicted of two or more
 ~;                        prior offenses described above.
 24              5.()      any felony that is not otherwise a crime of violence that involves a
 25                        minor victim, or possession or use of a firearm or destructive device
 26                        or any other dangerous weapon, or a failure to register under 18
 27                        U.S.0 § 2250.
 28         B.(X)       On motion by the Government /( )on Court's own motion, in a case

                                   ORDER OF DETENTION AFTER HEARING (18 II.S.C. §3142(1))

        CR-94 (06/07)                                                                                          Page 1 of4
Case 5:21-cr-00105-JGB Document 147 Filed 06/09/21 Page 2 of 4 Page ID #:350



  1                     allegedly involving:
  2          (X) On the further allegation by the Government of:
  3            1. (X)      a serious risk that the defendant will flee.
  4           2.()         a serious risk that the defendant will:
  5                  a.( )obstruct or attempt to obstruct justice.
  6                  b.( )threaten, injure, or intimidate a prospective witness or juror or
  7                        attempt to do so.
  8       C. The Government(X)is/()is not entitled to a rebuttable presumption that no
  9           condition or combination ofconditions will reasonably assure the defendant's
 10           appearance as required and the safety of any person or the community.
 11

 12                                                     II.

 13       A.(X) The Court finds that no condition or combination of conditions will
 14                     reasonably assure:
 15            1. (X) the appearance of the defendant as required.
 16              ()        and/or
 17           2. (X) the safety of any person or the community.
 18       B.(X)         The Court finds that the defendant has not rebutted by sufficient
 19                     evidence to the contrary the presumption provided by statute.
20

 21                                                    III.

 22       The Court has considered:
23        A. the nature and circumstances ofthe offenses)charged, including whether the
24            offense is a crime ofviolence, a Federal crime ofterrorism,or involves a minor
25            victim or a controlled substance, firearm, explosive, or destructive device;
26        B. the weight of evidence against the defendant;
27        C. the history and characteristics of the defendant; and
28        D. the nature and seriousness of the danger to any person or to the community.

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94(06/07)                                                                      Page 2 of4
Case 5:21-cr-00105-JGB Document 147 Filed 06/09/21 Page 3 of 4 Page ID #:351




  1                                                      IV.
  2       The Court also has considered all the evidence adduced at the hearing and the
  3       arguments         and/or statements          of counsel, and            the     Pretrial   Services
  4       Report/recommendation.
  5

  6                                                       V.
  7       The Court bases the foregoing findings) on the following:
  8       A.(X)          As to flight risk:    Unemplo~t no verified background information,
  9 foreign travel alleged, no identified bail resources.

 10

 11

 12

 13

 14

 15

 16       B.(X)          As to danger: Substantial amount of drums alleged.
 17

 18

 19

 20

 21

 22

 23

 24                                                      VI.
 25       A.()           The Court finds that a serious risk exists that the defendant will:
 26                   1.( )obstruct or attempt to obstruct justice.
 27                   2.( )attempt to/( )threaten, injure or intimidate a witness or juror.
 28

                                  ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94 (06/07)                                                                                   Page 3 of4
Case 5:21-cr-00105-JGB Document 147 Filed 06/09/21 Page 4 of 4 Page ID #:352




  1         B. The Court bases the foregoing findings) on the following:
  2

  3

  4

  5

  6

  7

  8

  9                                                    VII.
 10

            A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
 12         B. IT IS FURTHER ORDERED that the defendant be committed to the
 13              custody of the Attorney General for confinement in a corrections facility
 14              separate, to the extent practicable, from persons awaiting or serving
 15              sentences or being held in custody pending appeal.
 16         C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
 17              opportunity for private consultation with counsel.
 18         D. IT IS FURTHER ORDERED that, on order of a Court of the United States
 19              or on request of any attorney for the Government, the person in charge of
 20              the corrections facility in which the defendant is confined deliver the
 21              defendant to a United States marshal for the purpose of an appearance in
 22              connection with a court proceeding.
 23

 24 ~

 25                                                                 ~~

 26 ~ DATED: June 9, 2021

 27
                                                     Paul L. Abrams
                                                     UNITED STATES MAGISTRATE JUDGE
 28 ~

                                ORDER OF DETENTION AFTER HEARING (18 L1.S.C. §3142(1))

        CR-94 (06/07)                                                                      Page 4 of4
